

Certain portions of this agreement have been redacted pursuant to a request for
confidential treatment submitted to the Securities and Exchange Commission
(“SEC”).  The redacted portions are identified by a bracketed asterisk as
follows: [*].  The redacted portions of the agreement have been filed separately
wit the SEC pursuant to Zevotek’s application for confidential treatment


DISTRIBUTION AGREEMENT


This Exclusive Distribution Agreement is made by and between Zevotek Inc, a
Delaware corporation (the “Company”) located at 134 Cedar Street, Nutley, New
Jersey and Media Shop located at Schliessa 3 FL- 9495 Triesen (LIECHTENSTEIN)
(the “Distributor”) with an effective date of April 28, 2009.


Whereas the Company desires to engage a distributor to exclusively market and
distribute the Company’s Ionic Bulb product (the “Product”) within the Territory
(as defined below).  For purposes of this Agreement, the “Territory” shall mean:
Germany, Austria, Switzerland, Liechtenstein, Czech Republic, Slovakia, Hungary,
Romania and Poland.


NOW THEREFORE in consideration of the mutual promises contained herein, the
sufficiency of which is hereby acknowledged, the Company and the Distributor
hereby agree as follows


1.1.
Exclusive Marketing and Distribution Rights. Company hereby grants to
Distributor the exclusive (subject to Section 4.1 below) rights to advertise,
promote, market, and sell and otherwise distribute the product through all
channels of distribution (including but not limited to print, radio, television,
satellite cable and television; catalog; internet direct mail; and retail)
within the Territory. Company acknowledges and agrees that in reliance on the
foregoing grant of rights, Distributor is entitled to represent (subject to
Section 4.1 below) that it is the sole Distributor for the Company’s Product in
the Territory. Distributor agrees that it and its affiliates shall only purchase
the Product through the Company during the term of this agreement. Distributor
represents, warrants, covenants and agrees for itself and its affiliates that
during the term of this agreement and for one year thereafter, it will not (and
will cause its affiliates not to) market, promote distribute or sell any other
product similar to or competitive with the Product, in design and function
through its company or its affiliates.



1.2.
License. Company hereby grants to Distributor a exclusive license (subject to
Section 4.1 below) to use the Company´s 2 minute short form commercial
(“infomercial”) for the Product, its marketing materials, trademarks, trade
names, copyright, to the Product (collectively the “Materials”) in all channels
of distribution in the Territory. Distributor shall also have the right to use
the 15 minute extended commercial throughout the Territory.



1.3.
Supplemental Materials. Company shall supply Distributor with promotional
material and information, if available as requested by Distributor including but
not limited to master tapes of the infomercial, instructional material and
packaging etc. (collectively “Supplemental material”) Distributor may, with
prior written consent of the Company, modify the infomercial or redesign the
supplemental material by the Distributor.  In addition, the Company must approve
the final version of any modified version of the infomercial or any supplemental
material prior to use by the Distributor.


 
1

--------------------------------------------------------------------------------

 


2.
Manufacture, Product, and Insurance: Company shall manufacture all the goods and
shall use an independent agency to inspect the goods for quality control, for
goods purchased by the distributor.



3.
Purchase terms: The price per unit is $[*] for the 15W Product and $[*] per for
the 23W Product (each a “Unit Fee”) FOB Company’s applicable warehouse or place
of production.  Full Payment is required before shipment is released to
Distributor. No goods will be released before payment has been received in full
by Company. All payments shall be made by wire Transfer or irrevocable L/Cs
(“ILC”).  In the event that Distributor elects to pay be ILC, Distributor agrees
such ILC shall be issued by a United States bank acceptable to the Company (The
“Bank”), payable in US dollars in an amount equal to the total price of the
order placed by Distributor.  The ILC shall be in a form acceptable to the
Company. Company warrants that other than the purchase price, the distributor
shall have no obligation to pay any royalties or other monies in order to market
the Product as contemplated herein; provided, however, Distributor agrees to pay
all charges, including without limitation, transportation charges and insurance
premiums, and shall be responsible for all taxes, duties and other governmental
assessments. If the price per unit changes due to increase in the cost of raw
material, the Distributor will be given advance notice of one month, prior to
price change.



3.1.
The Product includes: Each unit consists of one CFL Ionic Bulb in a blister
package in 15W or 23W (US Patent US2006/00778460; International Patent
PCT/KR2005/02997 and Korea Patent KR 10-2004-74598).



4.
Term: Subject to the terms and conditions of this agreement, the “Term” of this
agreement shall be one (1) year from the effective date, and will automatically
renew for one year successive term provided, the minimum quantities are met by
Distributor as outlined in Paragraph 4.1 hereunder.



4.1.
Minimum Quantity requirement: The Distributor agrees that it will purchase the
following quantities per year to maintain its exclusive rights during the term
of this agreement: 5,000 units per month for the whole Territory.  In the event
that Distributor fails to purchase 5,000 units in any one month, the rights
under Sections 1.1 and 1.2 above shall become non-exclusive.  However, if
Distributor purchases 60,000 units of the Product in the first 12 months after
execution of this Agreement, the term will continue for another year as set
forth in Section 4 above.  [*]. Distributor will start running the TV
commercials and introduce the Product to Retailers. If sales of the initial
5,000 Unit order (the “Initial Order”) are satisfactory Distributor will place a
new purchase order for 5,000 units of the Product as per the Terms of this
Agreement.  [*].


 
2

--------------------------------------------------------------------------------

 

4.2.
Wind Down Period: Upon the expiration of the term of this agreement, all rights
and obligations of the distributor shall continue for a period of 3 months
following such a date of expiration including the right to sell off all product
for which orders have been placed prior to expiration, and to process and
fulfill orders for product resulting from commitments for advertisements or
other promotions of the product.



5.
Distributor Warrants and Covenants:  Distributor represents, warrants, and
agrees as follows:

 
5.1.
it is an entity duly organized, validly existing and in good standing under the
laws of jurisdiction of organization and (ii) it has full power authority,
without the consent approval of any other person, to execute and deliver this
agreement and to consummate the transactions contemplated by this agreement;

 
5.2.
to provide the Company with monthly nonbinding good-faith forecasts of its
anticipated requirements and shipping dates for the three (3) month period
following each forecast (or, if shorter, the remaining term of this Agreement);

 
5.3.
not to (i) disassemble, decompile, or otherwise reverse engineer the Products or
otherwise attempt to learn the structure, inventions, or ideas underlying the
Products, except to the extent this clause (i) is expressly prohibited by
applicable law, (ii) rent, lease, or otherwise provide temporary access to a
Product, (iii) copy of modify the Product, or (iv) allow others to do any of the
foregoing;

 
5.4.
to use its best efforts to successfully market (including, without limitation,
production and broadcasting of infomercials relating to the Product),
distribute, and support the Product on a continuing basis and to comply with
good business practices and all laws and regulations relevant to this Agreement
or the subject matter hereof.  In its distribution efforts, Distributor will use
the then-current names used by the Company for the Product (but will not
represent or imply that it is the Company or is a part of the Company); provided
that all advertisements and promotional materials shall be subject to prior
written approval of the Company, which approval shall not be unreasonably
withheld, and, provided further, that no other right to use any name or
designation is granted by this Agreement; and

 
5.5.
to keep the Company informed as to any problems encountered with the Product and
any resolutions arrived at for those problems, and to communicate promptly to
Company any and all modifications, design changes, or improvements of the
Products suggested by any customer, employee, or agent.  Distributor further
agrees that Company shall have and is hereby assigned any and all right, title,
and interest in and to any such suggested modifications, design changes, or
improvements of the Product, without the payment of any additional consideration
therefor either to Distributor, or its employees, agents or
customers.  Distributor will also promptly notify Company of any infringement of
any trademarks or other proprietary rights relating to the Product.

 
6.
Company Warrants and Covenants.


 
3

--------------------------------------------------------------------------------

 


6.1.
The Company represents and warrants that (i) it is an entity duly organized,
validly existing and in good standing under the laws of jurisdiction of
organization and (ii) it has full power authority, without the consent approval
of any other person, to execute and deliver this agreement and to consummate the
transactions contemplated by this agreement; and



6.2.
The Company makes no warranties with respect to the Product and disclaims all
warranties, including warranties of merchantability and fitness for a particular
purpose.  Distributor is fully responsible for satisfaction of its customers and
will be responsible for all claims, damages, settlements, expenses and
attorneys’ fees incurred by Company with respect to Distributor’s customers or
their claims.

 
7.
Confidentiality: Each of the parties agree not to disclose (i) confidential
information regarding the products construction, technical information, designs,
drawings, concept ideas, sketches, wordings, media or marketing strategies, or
composition (ii) confidential information regarding the other party, or such
other party´s companies, products, operations, or any other information which
may be deemed a trade secret, or is sensitive in nature and not otherwise known
to public including the contents of this agreement (“information”) without the
prior written consent of other party.



8.
Indemnification: Distributor agrees to indemnify and hold the company, its
succesors, assigns, licensees, agent`s associates, affiliates, directors, and
employees harmless from and all claims, damages, costs, and expenses, attorney´s
fees, recoveries and settlements resulting from the breach of any of its
Guarantees or warranties under this agreement.



9.
Insurance: Distributor shall carry comprehensive general and product liability
insurance written by a company authorized to write insurance in the type as may
be necessary to protect its interests and fulfill its obligations under this
Agreement in an amount of at least One Million and 00/100 Dollars (US
$1,000,000) per occurrence during the term of this Agreement and any extension
or renewal thereof and for a period of three (3) years after the expiration or
termination of this Agreement and any extension or renewal thereof and the
Company shall be named as addtional insured under such policy.  Upon request,
each party shall provide the other party with a certificate of insurance
evidencing the minimum coverage required by this Section 9.  Notwithstanding the
foregoing, this Section 9 shall not limit the liability of either party pursuant
to this Agreement.

 
10.
Independent and separate companies: Company and Distributor enter into this
agreement as separate and independent entities. Company and Distributor will
each be responsible for the payment of the respective compensation, wages,
taxes, dues, employment benefits and operating expenses in connection with the
separate operations of their respective business, corporations and companies.
This agreement does not create a partnership, agency or joint venture
relationship between Company and Distributor.



11.
Packaging and Trademarks.  The Company and Distributor shall mutually agree upon
any packaging artwork, labeling artwork, packaging and labeling specifications
for the Product.  Distributor shall procure all required labeling and shall be
responsible for complying with all governmental labeling standards, if any.  All
trademarks used with the Product shall be the property of the Company, and all
goodwill resulting from use of the trademarks shall inure wholly to the benefit
of the Company.


 
4

--------------------------------------------------------------------------------

 


12.
Entire Agreement: This agreement contains the entire understanding between
Company and Distributor and supersedes any prior agreements, written or Oral,
respecting the subject matter of this agreement.



13.
Termination



13.1.
        If any party is in material breach of any obligation under this
Agreement, the party contending there is a breach (the charging party) may give
written notice to the accused party of the nature of the breach and shall
provide thirty (30) days (10 days in the case of a failure to pay) after the
giving of such notice for the breach to be cured to the reasonable satisfaction
of the charging party.  If the breach is not cured to the reasonable
satisfaction of the charging party, the charging party by notice to the accused
party shall have the right to immediately terminate this Agreement;



13.2.
        Each party understands that the rights of termination hereunder are
absolute and that it has no rights to a continued relationship with the other
after termination except as expressly stated herein.  Neither party shall incur
any liability whatsoever for any damage, loss, or expenses of any kind suffered
or incurred by the other (or for any compensation to the other) arising from or
incident to any termination of this Agreement by such party that complies with
the terms of the Agreement whether or not such party is aware of any such
damage, loss, or expenses;



13.3.
        In the event of any termination, Company may elect to continue or
terminate any order then pending; and



13.4.
        Termination is not the sole remedy under this Agreement and, whether or
not termination is effectuated, all other remedies will remain available.



14.
  Remedies upon Termination  In the event that Distributor breaches the terms
and conditions of this agreement, Company shall be entitled to



14.1.
        Injunctive and equitable relief against Distributor to prevent
continuance of the breach of the provision of this Agreement or to prevent
Distributor from performing services or granting rights to others in violation
of this agreement.  Distributor agrees that the Company shall be immediately and
irreparably harmed by Distributor’s violation of any of the provisions of this
Agreement and that damages the Company will suffer may be difficult or
impossible to measure. Therefore, upon any threatened, actual or impending
violation of this Agreement, the Company shall be entitled to the issuance of a
restraining order, preliminary and permanent injunction, without bond,
restraining or enjoining such violation by Distributor or Distributor’s agent’s
or representatives or any other person in receipt of information disclosed in
violation of this Agreement. Such remedy to the Company shall be in addition to
and not in limitation of any other remedy which may otherwise be available at
law or in equity in the event of any breach of the provisions of this Agreement;


 
5

--------------------------------------------------------------------------------

 


14.2.
        Payment of Company’s attorney`s fees;



14.3.
        Any award of liquidated damages herein will not preclude payment of
product due or payable to company under this agreement. The parties agree that
it is impossible to determine with any reasonable accuracy the amount of
prospective damages to company upon breach by Distributor of this agreement, and
that the liquidated damages set forth above are reasonable, and not a penalty,
based upon the circumstances oft the parties at the time of entering into this
Agreement and with due regard to future expectations; and



14.4.
        No failure or delay by the Company in exercising any right, power, or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof preclude any other or future exercise thereof of any
right, power, or privilege hereunder.



15.
The laws of the state of New Jersey will govern the interpretation of this
agreement and the rights and obligations of the parties to it. Distributor
hereby consents to the exclusive jurisdiction of the state and federal courts
sitting in Bergin County, New Jersey in any such action.



16.
Notices: Any notice given under this agreement shall be in writing and shall
only deemed proper notice if served personally or by registered or certified
first class mail with return receipt requested and addressed to the party to
whom the notice is intended at the following address.



Company:            Zevotek, Inc
134 Cedar Street
Nutley, New Jersey
Attn: President
Facsimile:


Distributor:          Media Shop
Schliessa 3
FL- Triesen
LIECHTENSTEIN
Facsimile:


17.
Facsimile signatures shall be deemed as original signatures for purposes of this
agreement, with such facsimile signatures having the same legal effect as
original signatures.


 
6

--------------------------------------------------------------------------------

 

IN WITNESS OF HEREOF, the parties hereto have executed this agreement is of the
effective date herein.
 
“Company”
“Distributor”
Zevotek Inc
Media Shop AG
   
By _______________________________
By _______________________________
Name _____________________________
Name _____________________________
Title ______________________________
Title ______________________________
Date ______________________________
Date ______________________________

 
7

--------------------------------------------------------------------------------

